Citation Nr: 9912363	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 15, 1990, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  He served in Vietnam and his decorations include the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
National Defense Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an "undated rating decision" of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which was filed retroactively in 
the claims file.  The undated rating decision held that there 
was clear and unmistakable error in a September 1991 rating 
decision (which had granted service connection for PTSD 
effective April 5, 1990) and assigned a new effective date of 
March 15, 1990.  

The Board notes that the instant claim was certified on 
appeal as "sufficiency of evidence to reopen a claim for an 
earlier effective date for service connection for PTSD."  
The record indicates that the veteran's appeal as to the 
March 1995 rating action was canceled by the RO as no VA Form 
9 was received by March 1996.  Thus, the RO adjudicated the 
veteran's subsequent claim on the basis that the previously 
denied claim (from March 1995) had become final, thus 
requiring new and material evidence to reopen.  

Upon review of the record, however, the Board has determined 
that the veteran's appeal attaches to the undated rating 
decision which was filed retroactively into the claims file.  
Thus, the Board has elected to review this claim on a de novo 
basis with regard to any so-called finality requiring the 
clear and unmistakable error determination.  




 


FINDING OF FACT

The veteran was separated from active service on April 16, 
1971, and an original claim for service connection for PTSD 
was filed on March 15, 1990.  


CONCLUSION OF LAW

An effective date prior to March 15, 1990, is not warranted 
for a grant of service connection for PTSD.  38 U.S.C.A. § 
5107(a), 5110(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Evidence and Background

The veteran contends that he is entitled to an effective date 
earlier than March 15, 1990, for a grant of service 
connection for PTSD.  The veteran claims that it was his 
intent and that he actually attempted to file a claim with VA 
as early as 1983, but was told by a local veterans service 
officer that he could not file such claim as he did not have 
enough evidence.  

The record includes a February 12, 1990 letter from a friend 
of the veteran which is addressed to The Honorable David 
Pryor, United States Senate.  In this letter, J.T. Skinner (a 
private attorney) indicated that the veteran had suffered 
from flashbacks of Vietnam and depression since his discharge 
from the Army.  It was requested that the veteran be given 
assistance in an attempt to get help for these problems, as 
he could not afford private psychiatric counseling and he had 
been turned down for VA treatment.  J.T. Skinner also 
indicated that the local psychiatrist was not qualified to 
deal with a post-traumatic stress disorder which was service-
related.  

Senator Pryor's office forwarded J.T. Skinner's letter to the 
RO along with a cover letter dated March 14, 1990, and these 
letters were received by the RO on March 15, 1990.  

By letter dated March 1990, the RO informed Senator Pryor 
that a thorough search of the records indicated that the 
veteran had never filed a claim for VA benefits.  It was 
noted that in order to initiate a disability evaluation 
claim, the veteran should complete and return a Veteran's 
Application for Compensation or Pension.  

On April 5, 1990, the veteran's original formal claim for 
service connection for PTSD was received at the RO, in the 
form of an executed VA Form 21-256 (Veteran's Application for 
Compensation or Pension).  On this form the veteran was asked 
if he had previously filed a claim for any benefit from the 
Veteran's Administration.  The veteran indicated an 
affirmative response with regard to "hospitalization or 
medical care" as the box corresponding thereto was marked 
with an "x."  The box corresponding to "disability 
compensation or pension" was left blank.  

Pursuant to a rating action of September 1991, service 
connection was granted for PTSD, and an evaluation of 50 
percent disabling was assigned.  For the grant of service 
connection for PTSD, the RO initially assigned an effective 
date of April 5, 1990, the date of receipt of the veteran's 
original formal claim.  However, by an undated rating 
decision filed retroactively in the claims file, the 
effective date was subsequently changed to March 15, 1990, 
the date of the receipt of the congressional inquiry from 
Senator Pryor's office along with the letter from J.T. 
Skinner, who was writing on behalf of the veteran.  

In support of his claim for an earlier effective date, the 
veteran has submitted various medical reports which indicate 
that he was receiving psychiatric treatment many years before 
1990, and as early as 1982 and 1983.  These medical reports 
are of record in the claims file.  

In a January 1995 VA Form 21-4138 (Statement in Support of 
Claim), the veteran made a request to reopen his claim for 
PTSD, retroactive to 1983, at which time he was being treated 
by Dr. Goodin, a doctor of neuropsychiatry.  The veteran 
stated that he tried to file a claim but was told in 1983 by 
the local veterans service office that he did not qualify and 
he did not know what to do.  He indicated that he did finally 
go to the VAMC for alcohol and drug rehab, but no one told 
him about filing a claim for PTSD.  In 1986, he was diagnosed 
with PTSD by a psychiatrist, Dr. Sarah Hays, and still no one 
told him to file a claim with VA.  It was the veteran's 
contention that because he had the intent to file a claim as 
far back as 1983, he should be granted a PTSD rating from 
that time.  

In February 1996, the veteran was afforded a hearing before a 
hearing officer at the North Little Rock RO.  At this time, 
he testified that he had intended to file a claim for service 
connection for PTSD in 1983, but was told by a veterans 
service officer that he did not qualify.  The veteran also 
testified that he did not know until 10 years later that he 
had to file a claim.

In February 1998, the veteran was afforded another personal 
hearing before a hearing officer at the North Little Rock RO.  
At this time, the accredited representative indicated that it 
was the veteran's contention that he had been repeatedly 
attempted access to the VA system prior to 1990 but was 
without success because of a lack of understanding or 
confusion over the different functions of the VA Medical 
Center vis-à-vis the VARO.  In addition, the veteran 
reiterated his contention that he had attempted to contact 
the VA Center in Little Rock in 1983, when his doctor had 
suggested that he seek treatment from VA for depression.  
According to the veteran, he showed the local veterans' 
representative, a Mr. Underwood, the letters from his doctor 
and the Mental Hygiene Clinic, but was told that he did not 
have proof.  The veteran also stated that he was denied VA 
medical treatment in 1989, because he was working full time 
and did not meet the means test.  


Analysis

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 
3.400(b)(2)(i) is "[d]ay following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later." See Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992); KL v. Brown, 5 Vet. App. 205, 208 (1993); and Mason 
v. Brown, 8 Vet. App. 44, 58 (1995). 

In statements on appeal, the veteran has argued that an 
effective date of 1983 would be appropriate for the grant of 
service connection for PTSD, as that was the year in which he 
initially sought VA treatment for his psychiatric problems, 
but was told by a county veterans service officer that he did 
not have enough proof to file a claim.  In support of his 
claim, the veteran has cited various medical reports, which 
are accepted, and these reports show that he was receiving 
psychiatric treatment for depression as early as 1983.  The 
veteran has also asserted that he was diagnosed with delayed 
stress syndrome as early as 1980, and he has submitted 
statements by former fellow employees to the effect that he 
was attempting to get help for his psychiatric problems in 
1983.  

The Board does not dispute the veteran's contention that he 
sought assistance for his psychiatric problems as early as 
1983.  However, the record contains no documentation of an 
informal or a formal claim for service connection for PTSD or 
any other psychiatric disorder from that time.  In addition, 
the record does not contain anything which could be construed 
as an original claim prior to March 15, 1990, the date of the 
receipt of the Congressional inquiry from Senator Pryor along 
with the letter on the veteran's behalf from J.T. Skinner.  
Furthermore, the veteran has indicated that although it was 
his intent to file a claim for service connection for PTSD in 
1983, such a claim was never actually filed because he did 
not know that he was supposed to file a claim and the county 
service officer told him that he did not have enough proof to 
file one.  

Thus, the veteran admits that documentation of an original 
claim for service connection for PTSD prior to 1990 does not 
exist.  There is no other available evidence of record which 
could be construed as a claim for compensation prior to March 
15, 1990.  The Board has carefully considered the law and the 
facts of record; however, the pertinent laws regarding the 
assignment of effective dates are clear and unambiguous, and 
these laws do not permit the assignment of an earlier 
effective date in this instance.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against a finding that an effective date 
earlier than March 15, 1990, is warranted for a grant of 
service connection for PTSD.  


ORDER

An effective date earlier than March 15, 1990, is denied for 
a grant of service connection for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

